DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claims are directed to a method for determining an amount of 24,25-dihydroxyvitamin D in a biological sample; however, the instant specification at paragraph 0013 expressly states that the disclosed embodiments do not detect 24,25-dihydroxyvitamin D.  As such, the Examiner contends that the claims are not in compliance with the written description requirement as the specification states that the claimed vitamin D metabolite is not detected by the disclosed process.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashi et al., (Biomed. Chromatogr. 15: 133-140 (2002)) in view of Weiskopf et al., (J. Mass. Spectrom. 2001; 36: 71-78).
Regarding claims 1 and 10, Higashi et al., teach determining 24,25-dihydroxyvitamin D in human plasma comprising, purifying 24,25-dihydroxyvitamin D by liquid chromatography (Abstract, Introduction, LC-MS page 135), derivatizing 24,25-dihydroxyvitamin D with a Cookson type reagent (Abstract, Derivatization with MBOTAD page 135), and analyzing the derivitized 24,25-dihydroxyvitamin D by tandem mass spectroscopy (Abstract, LC-MS page 135).  Higashi et al., teach derivatizing with a cookson-type reagent, but do not teach derivatizing with PTAD.
Weiskopf et al., teach a method of examining vitamin D3 analogues by mass spectrometry wherein vitamin D is derivatized by PTAD (Abstract, Introduction pages 71-72, Materials and derivatization of vitamin D compounds pages 72-73). Weiskopf et al., also teach utilizing mass spectrometry with electrospray ionization (Mass Spectrometry page 73). Weiskopf et al., teach that PTAD derivatization is advantageous because it provides structurally selective ions for monitoring side chain metabolism in triple quadrupole and quadrupole ion mass spectrometers (conculsions page 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higashi et al., wherein PTAD is utilized as a derivatization agent in order to provide structurally selective ions for monitoring side chain metabolism with triple quadrupole and quadrupole ion mass spectrometers as taught by Weiskopf et al.
Regarding claims 2 and 3, Higashi et al., teach deuterated 24,25-dihydroxyvitamin D as an internal standard (Abstract, Experimental page 134).
Claims 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashi et al., (Biomed. Chromatogr. 15: 133-140 (2002)) in view of Weiskopf et al., (J. Mass. Spectrom. 2001; 36: 71-78) as applied to claims 1 and 2 above, and further in view of Clarke et al., (US 2006/0228808).
Regarding claim 4, Higashi et al., in view of Weiskopf et al., do not teach constructing a standard curve based on precursor and fragment ions of the internal standard.
Clarke et al., teach a method for detecting vitamin D metabolites wherein a calibration curve based on precursor and fragment ions is utilized to determine vitamin D metabolite concentration (paragraph 0045).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  Calibration curves are well known, and widely used in the art for determining concentration of analytes in a sample.  One of ordinary skill in the art would have recognized that utilizing a calibration curve is a standard method of determining concentration of analytes and therefore would have found it obvious to combine the teachings of Clarke et al., with those of Higashi et al., and Weiskopf et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higashi et al., in view of Weiskopf et al., to utilize a calibration curve based on precursor and fragment ions of the internal standard as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claims 5 and 6, Clarke et al., teach utilizing HPLC (paragraph 0016) and a C18 column (paragraph 0039).
Regarding claims 7 and 8, Clarke et al., teach solid phase extraction (paragraph 0016).
Regarding claim 9, Clarke et al., teach detection with MRM (paragraph 0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798